Case 3:17-cr-30120-NJR Document 139 Filed 04/25/19 Page 1 of 40 Page ID #404

                                                                         1

   1

   2
                            UNITED STATES DISTRICT COURT
   3                       SOUTHERN DISTRICT OF ILLINOIS

   4
        UNITED STATES of AMERICA, )         17-CR-30120
   5                              )
                                  )
   6               Plaintiffs,    )
                                  )
   7          Vs.                 )         East St. Louis, Illinois
                                  )         December 5, 2018
   8    ANTHONETTE STROWDER,      )
                                  )
   9               Defendants,    )

  10                       TRANSCRIPT OF CHANGE OF PLEA,
                       BEFORE THE HONORABLE DAVID R. HERNDON,
  11                       UNITED STATES DISTRICT JUDGE.

  12
        APPEARANCES:
  13
        For the Plaintiffs:           Assistant U. S. Attorney
  14                                  By: George Norwood
                                      402 West Main Street
  15                                  Benton, Illinois 62812

  16    For the Defendants:           Preston Humphrey Esq., LLC
                                      By: Preston Humphrey, Jr.
  17                                  1015 Locust
                                      St. Louis, MO 63101
  18
        Court Reporter:               Barbara Kniepmann
  19                                  750 Missouri Avenue
                                      East St. Louis, IL 62202
  20
        Proceedings recorded by mechanical stenography, transcript
  21    produced by computer.

  22

  23

  24

  25
Case 3:17-cr-30120-NJR Document 139 Filed 04/25/19 Page 2 of 40 Page ID #405

                                                                         2

   1        (Whereupon the following proceedings were held in open

   2    Court.)

   3              THE COURT:    Okay, so let's go on the record and show

   4    that we have called the case of United States of America

   5    versus Anthonette Strowder, 17-30120.

   6              The defendant is not present.       Defendant's counsel,

   7    Preston Humphrey, is present.       Counsel for the Government,

   8    George Norwood, is present.      The matter is set for Final

   9    Pre-Trial Conference in this matter, being set for jury trial

  10    on Monday, December 10th, and today is the 5th.

  11              So as we talked about the last time we got together,

  12    one of my primary goals with these, each of the pretrials I

  13    have set, is to give some sort of trial run for the defendant

  14    in order to see how she is able to make herself available in

  15    the courtroom for each of the hearings, but more importantly

  16    for the upcoming jury trial.

  17              Defendant is on bond, so the position of the Court is

  18    that it is simply the defendant's responsibility to arrange

  19    for her transportation and her means to be available in the

  20    courtroom.    So I ask that question because we're sitting in a

  21    makeshift courtroom, one that would accommodate Miss Strowder

  22    because she has a variety of challenges physically with

  23    respect to her mobility and simply getting around.          She can't

  24    just simply sit in a chair at the counsel table like any other

  25    defendant.    She apparently is, for all practical purposes,
Case 3:17-cr-30120-NJR Document 139 Filed 04/25/19 Page 3 of 40 Page ID #406

                                                                         3

   1    bedridden, and we were advised by defendant's counsel that she

   2    needed a bed to sit in or to remain in during the trial.

   3              So what is going on now is that it is currently

   4    10:25.   We're advised that at Mr. Humphrey's request, the

   5    Centralia Fire Department took her from her home and placed

   6    her in her van or her family's van, some van over which she

   7    has some sort of control, and that they departed Centralia

   8    somewhere around 8:30, so just about two hours ago.          Based on

   9    my personal knowledge, Centralia is about an hour from here at

  10    most, and so with two hours having passed, the Court -- and

  11    this is a matter that was set at 9:00 o'clock, by the way.

  12    The Court really can draw no conclusion other than that she

  13    has absconded and is not going to make herself available.

  14              However, before I make that ruling formally,

  15    Mr. Humphrey, have you had any contact with her this morning?

  16              MR. HUMPHREY:     Your Honor, I have not had the ability

  17    to speak with Miss Strowder.       I have her home phone number and

  18    it is my understanding she is on her way here.         Honestly with

  19    her being bedridden, I had no reason to have any other phone

  20    numbers for her other than a home phone number, so I can only

  21    speak to the fact that I talked to the Centralia Police

  22    Department -- I am sorry, Centralia Fire Department -- and

  23    what was explained to me, as you summarized on the record

  24    previously, was that in my discussions with them they were

  25    supposed to be there at 7:30.       The purpose of them being there
Case 3:17-cr-30120-NJR Document 139 Filed 04/25/19 Page 4 of 40 Page ID #407

                                                                         4

   1    at 7:30 was to load her into the van so she could make it here

   2    by 9:00 o'clock.     Unfortunately, they explained to me it took

   3    them an hour to get her out of her house along with calling in

   4    an ambulance service.     So when we're talking about those time

   5    frames, I am basing that upon my discussions with the

   6    Centralia Police Department and what we initially discussed.

   7    So I cannot say for certain that she was on the road at 8:30,

   8    but including a little bit more time there, I would assume

   9    that she would be here by now.

  10              I did get the impression from my conversations with

  11    Miss Strowder that she had every intention of being here.              She

  12    has called the past couple of days to confirm about

  13    arrangements that were made as far as her transport, getting

  14    out of the house and getting into Court.        It is my honest

  15    belief that she is on her way here.

  16              THE COURT:    So in order to establish a bit more of a

  17    record, and from what I have heard and over the various

  18    hearings that we have had from time to time where she was

  19    never present, she is a large woman.        She was, at one time,

  20    was 600 or in excess of 600 pounds in weight, but one of the

  21    deputy marshals who regularly checks on her advises that he

  22    believes she has lost some weight.       Looks like she has lost an

  23    appreciable amount of weight.       At the present time we don't

  24    know how much she weighs, is that correct?

  25              MR. HUMPHREY:     We don't know for certain.      All I can
Case 3:17-cr-30120-NJR Document 139 Filed 04/25/19 Page 5 of 40 Page ID #408

                                                                         5

   1    say in my conversation with the Centralia Fire Department this

   2    morning, they said it took a crew of ten people to get her out

   3    of her house.

   4                THE COURT:   I was advised by I think one of her

   5    lawyers, and she has had several, you are a successor to

   6    several others, that when she otherwise was transported

   7    somewhere by her family, something that she voluntarily wanted

   8    to do, that her family had some sort of carrying device that

   9    would resemble canvas with handles on it and that family

  10    members would bring her out of the house and put her in that

  11    trailer or in that van that they have.        Do you know if that is

  12    accurate?

  13                MR. HUMPHREY:   I do believe that is accurate.

  14                THE COURT:   All right.   But in doing so, do you know

  15    how many family members she actually enlists in order to make

  16    those types of moves?

  17                MR. HUMPHREY:    That I am not certain of, Your Honor.

  18    It is my understanding that she has enlisted several family

  19    members who are taking off work next week in order to make

  20    sure that she can be here for trial.

  21                THE COURT:   All right.   Mr. Norwood, do you have any

  22    information yourself, either through the investigation of this

  23    case or otherwise, about her mobility or challenges?

  24                MR. NORWOOD:    No more than what the Court has already

  25    indicated.    We have heard about the family members carrying
Case 3:17-cr-30120-NJR Document 139 Filed 04/25/19 Page 6 of 40 Page ID #409

                                                                         6

   1    her on a canvas type material into State Court for prior

   2    hearings.    In interviewing witnesses, I know a couple of years

   3    ago she could get around on her own and could even drive.

   4    This would have been approximately 2014.        As far as recently,

   5    I don't have any other information than what the Court has

   6    indicated as far as her mobility.

   7                THE COURT:    All right.

   8                MR. NORWOOD:    One moment.   Let me check with the case

   9    agent.   I have nothing further, Judge.

  10                THE COURT:    So Mr. Humphrey, one of my concerns,

  11    obviously, is that, and I don't know anything about her record

  12    or past, but one of my concerns is that she may somehow

  13    maintain a belief that if she just doesn't cooperate with us,

  14    this case will just go away, which is not going to happen as

  15    far as I can tell.       I see no inclination on the part of the

  16    Government to dismiss this case voluntarily.         So the reason I

  17    say that is because that sort of gives a window into why I am

  18    at this point growing very impatient with her not appearing.

  19    She is an hour and a half late for a 9:00 o'clock hearing.             I

  20    was more than willing to accommodate that, given that I

  21    understood they were on their way, but I also understand, and

  22    correct me if I am wrong, that the van is being driven by a

  23    family member?

  24                MR. HUMPHREY:    To my belief that is accurate.

  25                THE COURT:    Okay.   And so frankly, if they just
Case 3:17-cr-30120-NJR Document 139 Filed 04/25/19 Page 7 of 40 Page ID #410

                                                                         7

   1    decided -- there is nothing keeping her or that family member

   2    from just not driving to this courthouse and just not showing

   3    up, and sort of pursuing theory that I just hypothesized,

   4    which is that she feels like or she may feel like if she

   5    doesn't cooperate, doesn't show up, that maybe everybody will

   6    just forget all of this.      So that is my greatest concern.          I

   7    mean I do have other things set today.        It is not so much my

   8    calendar that I am concerned about, it is that, frankly, with

   9    her failing to show at every other hearing in which I directed

  10    that she be present, which is, I believe, three other hearings

  11    -- is that right, Alex, about three other hearings?

  12              COURTROOM CLERK:     Yes, at least.

  13              THE COURT:    That I don't have a lot of optimism about

  14    her showing up this time either, despite the extraordinary

  15    efforts that we have gone through.       I don't know anything at

  16    this point other than to issue a warrant for her arrest for

  17    her failure to appear because her bond requires her to appear

  18    at all Court hearings and have her taken into custody with the

  19    hopeful prospect that if, while in custody, or rather while in

  20    custody her custodians will be able to transport her to and

  21    from trial.    I have no intention of continuing the trial date.

  22    It is set for Monday.

  23              But one other thing I wanted to ask you about, if you

  24    know, and I understood from talking with one of the deputies

  25    who does check in on her regularly that she is operating some
Case 3:17-cr-30120-NJR Document 139 Filed 04/25/19 Page 8 of 40 Page ID #411

                                                                         8

   1    sort of business.     It is a business that has to do with some

   2    sort of a thrift store or something that she actually sits in

   3    her home, watches monitors for closed circuit television and

   4    actually gives direction to the clerks in the store as to what

   5    to do and how to do it, things like that.         Do you have any

   6    information about that yourself?

   7               MR. HUMPHREY:    I do not, Your Honor.     I do know that

   8    when you call her home and she is sleeping and it goes to

   9    voice mail, she does mention that it is a business number as

  10    well and you can leave a message.       About her business, I don't

  11    have any other specific information about that.

  12               THE COURT:   Well, my reason for inquiring, and had

  13    she been here I would have inquired directly of her, and that

  14    is, frankly, whether or not her financial statements made in

  15    her financial affidavit remain the same or if they have

  16    changed.   For example, if she is now acquiring income that she

  17    didn't before, it could be that she is not qualified to have a

  18    public defender represent her.       I mean if her economic

  19    circumstances have changed, we have an ongoing obligation to

  20    make that determination and not allow her a public defender

  21    if, in fact, she can afford to hire her own counsel.          I was

  22    going to inquire about that.       I wanted to know from you if you

  23    had any sort of information.

  24               So given what I have just been talking about in terms

  25    of issuing a warrant for her failure to appear in conflict
Case 3:17-cr-30120-NJR Document 139 Filed 04/25/19 Page 9 of 40 Page ID #412

                                                                         9

   1    with her bond, Mr. Humphrey, anything else to offer the Court?

   2               MR. HUMPHREY:    No, Your Honor.    I guess the only

   3    thing that I would request is that if Miss Strowder does show

   4    up here --

   5               THE COURT:   Hold on, they say she just got here.

   6    We'll be in recess until they get her in the courtroom.

   7         (Whereupon a recess was taken.      The following proceedings

   8    were held in open Court.)

   9               THE COURT:   So let the record reflect we're going to

  10    continue with the hearing we started earlier, however, there

  11    has been a change in the agenda, which is that she has agreed

  12    to plead guilty, so we're going to proceed with a plea

  13    hearing.

  14               So let the record reflect that Miss Strowder is

  15    currently in the courtroom together with her counsel.

  16    Mr. Norwood continues to be here on behalf of the Government.

  17               And so Miss Strowder, what I need you to do is raise

  18    your right hand.     My clerk is going to give you an oath and we

  19    will swear you in.

  20                  ANTHONETTE STROWDER, DEFENDANT, SWORN

  21                                  EXAMINATION

  22    Questions by The Court:

  23    Q.      So Miss Strowder, we're going to proceed with a hearing

  24    relative to a plea because we understand that is what you

  25    would like to do.     Is that true?
Case 3:17-cr-30120-NJR Document 139 Filed 04/25/19 Page 10 of 40 Page ID #413

                                                                          10

    1   A.      Yes, sir.

    2   Q.      All right.    So you have been placed under oath and that

    3   means that you have to answer truthfully all of the questions

    4   that I ask you.     If you were to answer a question by giving me

    5   false information willfully, the Government could bring

    6   another case against you for perjury or making a false

    7   statement in Court.      Do you understand that?

    8   A.      Yes, sir.

    9   Q.      All right.    For the record, would you tell me your full

  10    name please?

  11    A.      Anthonette Strowder Evans.

  12    Q.      All right.    And Miss Strowder Evans, where were you

  13    born?

  14    A.      Centralia, Illinois.

  15    Q.      And when were you born in Centralia?

  16    A.      6-5-59.

  17    Q.      You are how old today?

  18    A.      59.

  19    Q.      Ma'am, how far did you go in school?

  20    A.      Two years of college.

  21    Q.      Have you been treated recently for any mental illness?

  22    A.      No.

  23    Q.      Have you been treated recently for an addiction to

  24    narcotic drugs of any kind?

  25    A.      No, sir.
Case 3:17-cr-30120-NJR Document 139 Filed 04/25/19 Page 11 of 40 Page ID #414

                                                                          11

    1   Q.        So at the current time you are taking, I assume, a

    2   number of medications because you have a number of physical

    3   ailments.    Is that a fair statement?

    4   A.        Yes, sir.

    5   Q.        Now with respect to these medications that you take,

    6   Miss Strowder Evans, are there any of those medications that

    7   cause you to be unable to have a conversation with your

    8   lawyer, help your lawyer with your defense, know what is going

    9   on, be aware of your surroundings?        Any of those medications

  10    interfere with any of those activities?

  11    A.        Sometimes with my heart medicine, it is a new medicine.

  12    It kind of make me forget things sometimes.

  13    Q.        All right.   And if you engage in a conversation where

  14    you forget things, can you come back later and remember those

  15    things?

  16    A.        It will take me like a day, I remember.       Like he asked

  17    me that question and I didn't know what to answer else, but

  18    that is what it is.      I have to think about it.

  19    Q.        So there has been a time when you were -- maybe that is

  20    what you were just talking about.        Has there been a time when

  21    you were talking with Mr. Humphrey where you couldn't remember

  22    what he needed to know?

  23    A.        Yeah, I done asked him stuff that I forgot.

  24    Q.        Were you able to work it out and come to some

  25    conclusions?
Case 3:17-cr-30120-NJR Document 139 Filed 04/25/19 Page 12 of 40 Page ID #415

                                                                          12

    1   A.        Yes, sir.

    2   Q.        Do you feel there is any reason at all why the drugs

    3   interfere with you being able to conduct our hearing today?

    4   A.        No.   I'm just sick, sir.

    5               THE COURT:   Okay.   Mr. Humphrey, I have noted that

    6   you were conversing with your client from time to time.           Any

    7   reason that you know of we should not proceed with this guilty

    8   plea?

    9               MR. HUMPHREY:    No, Your Honor.

  10    Questions By The Court:

  11    Q.        Miss Strowder Evans, there has been an Indictment

  12    handed down against you by the grand jury and then that was

  13    amended and a Superseding Indictment was entered on

  14    December 5th of 2017.       Are you familiar with the Indictment?

  15    A.        I am now.   At first I wasn't, sir, until my attorney

  16    told me about it.

  17    Q.        Okay.   Did you not see the Superseding Indictment ever?

  18    A.        No.   The attorney that I had at first told me it was

  19    something else that I signed for.        I never seen it until he

  20    explained it to -- my attorney now explained to me what I had

  21    signed.

  22    Q.        Do you understand what you have been charged with?

  23    A.        I understand I was charged with crystal meth.        Then

  24    they brought in an Indictment on crack cocaine.

  25    Q.        Let me read to you just the basic charges.
Case 3:17-cr-30120-NJR Document 139 Filed 04/25/19 Page 13 of 40 Page ID #416

                                                                          13

    1              Count 1 charges conspiracy to distribute

    2   methamphetamine.     Count 2 charges possession with intent to

    3   distribute methamphetamine.       Count 3 charges you with

    4   distribution of methamphetamine.        Let me go back to Count 2,

    5   the possession with intent to distribute methamphetamine.

    6   That is alleged to have occurred on or about June 15th of

    7   2017.   Count 3, distribution of methamphetamine, alleged to

    8   have occurred on or about June 13th of 2017.          Count 4 charges

    9   you with distribution of methamphetamine said or alleged to

  10    have occurred on or about June 14th of 2017.          Count 5,

  11    distribution of cocaine, alleged to have occurred on or about

  12    November 18th of 2014.      Count 6, distribution of cocaine,

  13    alleged to have occurred on or about November 18th of 2014.

  14    And then the last one, Count 7, distribution of cocaine,

  15    alleged to have occurred on or about November 21st of 2014.

  16               Are you familiar with those charges based on your

  17    conversation with Mr. Humphrey?

  18    A.      Well, we talked about it, but I explained to him that I

  19    was not familiar with no crystal meth charges, none

  20    whatsoever, but I had friends that I was around done that

  21    smoking crack.

  22               THE COURT:    So Mr. Norwood, I don't see in the

  23    allegations, the allegation of actual or pure meth or what is

  24    known as Ice.     Do any of these allegations contemplate that?

  25               MR. NORWOOD:    No, Your Honor, they contemplate a
Case 3:17-cr-30120-NJR Document 139 Filed 04/25/19 Page 14 of 40 Page ID #417

                                                                          14

    1   mixture and substance containing methamphetamine.

    2   Questions By The Court:

    3   Q.        All right, so you are not charged in any of these

    4   counts with the distribution or possession of ice, what you

    5   are calling, I think, crystal meth.        That is not what you are

    6   charged with.     Would you like me to actually read the charges

    7   to you?

    8   A.        Yes, I would like to know what I am charged with.

    9   Q.        All right.   Have you gone over this with Mr. Humphrey?

  10    A.        Yes.

  11    Q.        Did you ever appear before a Magistrate Judge to go

  12    over the charges?

  13    A.        No, this is my first appearance in front of the Judge.

  14    Q.        Do you remember there was a time when the ambulance

  15    stayed out in the parking lot and the Judge came out and

  16    conducted a hearing with you?

  17    A.        But they never honestly -- you told me to be honest,

  18    right?

  19    Q.        That's right.

  20    A.        When they brought me over here, they said that the Feds

  21    wanted to talk to me.      They never said I was going to Court or

  22    nothing.    They said the Feds wanted to talk to me, brought me

  23    over here, had me in an ambulance, had me to sign some paper

  24    and they came out.     Honestly, I was not in my right state of

  25    mind.    I had no clue what was going on, sir.        I was sicker
Case 3:17-cr-30120-NJR Document 139 Filed 04/25/19 Page 15 of 40 Page ID #418

                                                                          15

    1   than I am now, so they kind of caught me off guard.

    2               THE COURT:   Mr. Humphrey, you want to address

    3   something?

    4               MR. HUMPHREY:   Just to clarify, Miss Strowder was

    5   brought in originally on the Indictment and she did have an

    6   arraignment.    Once the Superseding Indictment came down, I

    7   believe it was last year on this date, she was scheduled for

    8   an arraignment on the Superseding Indictment in front of Judge

    9   Williams.    Before the hearing was held, Miss Strowder signed a

  10    Waiver of Arraignment on the Superseding Indictment, which was

  11    filed by her previous attorney, so she did not appear in front

  12    of Judge Williams for arraignment on the Superseding

  13    Indictment.

  14    Questions By The Court:

  15    Q.      Okay.    So let me then, at your request, Miss Strowder,

  16    let me go ahead and read this Indictment to you.          I am going

  17    to read all of the counts.       I understand that you are not

  18    pleading guilty to all of the counts.        Let me go ahead and

  19    read all of them nonetheless.

  20                The style of the case is United States of America

  21    versus Anthonette Strowder, 17-CR-30120-DRH, Superseding

  22    Indictment.     The grand jury charges in Count 1, conspiracy to

  23    distribute methamphetamine.       Are you able to hear me okay?

  24    A.      Am I what?

  25    Q.      Able to hear me okay?
Case 3:17-cr-30120-NJR Document 139 Filed 04/25/19 Page 16 of 40 Page ID #419

                                                                          16

    1   A.       Yes, sir.

    2   Q.       All right.    So Count 1, conspiracy to distribute

    3   methamphetamine from on or about January of 2016 until on or

    4   about June 15th of 2017 in Marion County within the Southern

    5   District of Illinois and elsewhere, Anthonette Strowder, aka

    6   Big Mama, defendant herein, did knowingly combine, conspire

    7   and agree with others, known and unknown to the grand jury, to

    8   knowingly and intentionally distribute methamphetamine, a

    9   Schedule II controlled substance, in violation of Title 21,

  10    United States Code, Section 841(a)(1), all in violation of

  11    Title 21, United States Code, Section 846.         It is further

  12    alleged that the total amount of mixture and substance

  13    containing methamphetamine involved in the conspiracy was

  14    50 grams or more of methamphetamine.        That does say (Ice) or

  15    500 grams or more of a mixture and substance containing a

  16    detectable amount of methamphetamine punishable pursuant to

  17    provisions of Title 21, United States Code, Section

  18    841(b)(1)(A).

  19               Count 2, possession with intent to distribute

  20    methamphetamine.      On or about June 15th of 2017 in Marion

  21    County    within the Southern District of Illinois, Anthonette

  22    Strowder, aka, Big Mama, defendant herein, did knowingly and

  23    intentionally possess with intent to distribute a mixture or

  24    substance containing a detectable amount of methamphetamine, a

  25    Schedule II controlled substance, in violation of Title 21,
Case 3:17-cr-30120-NJR Document 139 Filed 04/25/19 Page 17 of 40 Page ID #420

                                                                          17

    1   United States Code, 841(a)(1).       It is further alleged that the

    2   total amount of mixture and substance containing

    3   methamphetamine possessed by defendant was five grams or more

    4   of methamphetamine (Ice) or 50 grams or more of a mixture and

    5   substance containing a detectable amount of methamphetamine

    6   punishable pursuant to the provision of Title 21, United

    7   States Code, Section 841(b)(1)(B).

    8              Count 3, distribution of methamphetamine on or about

    9   June 13th of 2017 in Marion County within the Southern

  10    District of Illinois, Anthonette Strowder, aka Big Mama,

  11    defendant herein, did knowingly and intentionally distribute a

  12    mixture or substance containing a detectable amount of

  13    methamphetamine, Schedule II controlled substance, in

  14    violation of Title 21, United States Code, Section 841(a)(1)

  15    and 841(b)(1)(C).

  16               Count 4, distribution of methamphetamine.         On or

  17    about June 14th in Marion County within the Southern District

  18    of Illinois, Anthonette Strowder, aka Big Mama, defendant

  19    herein, did knowingly and intentionally distribute a mixture

  20    or substance containing a detectable amount of

  21    methamphetamine, a Schedule II controlled substance, in

  22    violation of Title 21, United States Code, Section 841(a)(1),

  23    841(b)(1)(C).

  24               Count 5, distribution of cocaine on or about

  25    November 18th of 2014 at approximately 12:10 p.m. in Marion
Case 3:17-cr-30120-NJR Document 139 Filed 04/25/19 Page 18 of 40 Page ID #421

                                                                          18

    1   County within the Southern District of Illinois, Anthonette

    2   Strowder, aka Big Mama, defendant herein, did knowingly or

    3   intentionally distribute a mixture or substance containing a

    4   detectable amount of cocaine, a Schedule II controlled

    5   substance, in violation of Title 21, United States Code,

    6   Section 841(a)(1), 841(b)(1)(C).

    7              Count 6, distribution of cocaine on or about

    8   November 18, 2014, at approximately 1:00 p.m. in Marion County

    9   within the Southern District of Illinois, Anthonette Strowder,

  10    aka Big Mama, defendant herein, did knowingly and

  11    intentionally distribute a mixture or substance containing a

  12    detectable amount of cocaine, a Schedule II controlled

  13    substance, in violation of Title 21, United States Code,

  14    841(a)(1) and 841(b)(1)(C).

  15               Count 7, distribution of cocaine on or about

  16    November 21, 2014, in Marion County, within the Southern

  17    District of Illinois, Anthonette Strowder, aka Big Mama,

  18    defendant herein, did knowingly and intentionally distribute a

  19    mixture or substance containing a detectable amount of

  20    cocaine, Schedule II controlled substance, in violation of

  21    Title 21, United States Code, Section 841(a)(1) and

  22    841(b)(1)(C).

  23               It is signed by the foreperson and also signed by a

  24    person on behalf of the United States Attorney, who at that

  25    time was Donald Boyce.      Also signed off on by George Norwood,
Case 3:17-cr-30120-NJR Document 139 Filed 04/25/19 Page 19 of 40 Page ID #422

                                                                          19

    1   the Assistant U.S. Attorney.

    2              So Miss Strowder, do you understand the charges

    3   contained in this Superseding Indictment?

    4   A.      Only part.    I don't understand what is distribute, the

    5   part distribute mean.

    6   Q.      Distribute -- in other words, transfer from one person

    7   to another.

    8   A.      Like from my hand to your hand?

    9   Q.      Need not be hand to hand, but just some sort of

  10    transfer where the drugs are in your possession and then you

  11    arrange for them to be in somebody else's possession.

  12    A.      Never did that.

  13    Q.      Do you understand the charge?

  14    A.      I understand what you're saying now.

  15    Q.      All right.    So I understand that it is your desire to

  16    plead guilty to Counts 2, 3, 4, 5, 6, 7, but not Count 1, is

  17    that correct?

  18    A.      Yes.

  19    Q.      Okay.    Miss Strowder, looking there at your lawyer,

  20    Mr. Humphrey, are you satisfied completely and thoroughly with

  21    the work he has been doing for you as your lawyer?

  22    A.      Honestly, yes.

  23               THE COURT:    All right.    So Mr. Humphrey, were all

  24    plea offers, formal plea offers by the Government, conveyed to

  25    Miss Strowder?
Case 3:17-cr-30120-NJR Document 139 Filed 04/25/19 Page 20 of 40 Page ID #423

                                                                          20

    1               MR. HUMPHREY:   Yes, Your Honor.     We just had a plea

    2   negotiation this morning and it was relayed to Miss Strowder.

    3               THE COURT:   That is the only plea negotiation that

    4   you are aware of?

    5               MR. HUMPHREY:   Involving me, Your Honor, yes.

    6               THE COURT:   All right.

    7   Questions By The Court:

    8   Q.      Miss Strowder, has anyone attempted in any way to force

    9   you to plead guilty?

  10    A.      You mean now?

  11    Q.      Yes.

  12    A.      Not now, no.

  13    Q.      Has anyone threatened you to get you to plead guilty

  14    now?

  15    A.      No.

  16    Q.      Aside from agreeing to dismiss Count 1, has anyone made

  17    any other promises or assurances to you in order to get you to

  18    plead guilty now?

  19    A.      Not today, no.

  20    Q.      Are you pleading guilty of your own free will, Miss

  21    Strowder, because you know you are guilty?

  22    A.      Yes, sir.

  23    Q.      So what is charged in Counts 2 through 7 are felony

  24    offenses.     That means if, in fact, you do plead guilty to

  25    those charges and I accept your plea, you may be deprived of
Case 3:17-cr-30120-NJR Document 139 Filed 04/25/19 Page 21 of 40 Page ID #424

                                                                          21

    1   certain valuable civil rights like the right to vote, hold

    2   public office, serve on a jury and possess any kind of

    3   firearm.    Do you understand that?

    4   A.      Yes, sir.

    5   Q.      All right.    So the potential penalties from a statutory

    6   standpoint are as follows:       With regard to Count 2, which is

    7   the possession with intent to distribute methamphetamine, the

    8   minimum and maximum possible penalties from a statutory

    9   standpoint, five years minimum and 40 years maximum, up to

  10    $5,000,000 fine, supervised release of not less than four

  11    years in addition to $100 special assessment.

  12               As to Counts 3 and 4, distribution of

  13    methamphetamine, the maximum possible statutory penalty is up

  14    to 20 years imprisonment, up to a million dollars fine,

  15    supervised release of not less than three years.

  16               Mr. Norwood, I just noted that my file doesn't have

  17    the second page of the cover sheet, so what are the potential

  18    penalties for Counts 5, 6 and 7?

  19               MR. NORWOOD:    Your Honor, they are the same as for

  20    Counts 3 and 4.     The penalties are up to 20 years

  21    imprisonment, up to a million dollars fine, not less than

  22    three years supervised release.

  23               THE COURT:    All right.

  24    Questions By The Court:

  25    Q.      Plus the $100 special assessment.        So do you understand
Case 3:17-cr-30120-NJR Document 139 Filed 04/25/19 Page 22 of 40 Page ID #425

                                                                          22

    1   those are the potential minimums and maximums of the counts to

    2   which you are suggesting that you plead guilty to?

    3   A.      Yes, sir.

    4   Q.      All right.    Now this concept of supervised rerelease, I

    5   said with each of the counts there is a required amount of

    6   supervision after incarceration.        The way supervision works is

    7   at the time of sentencing the Judge will enter an order

    8   advising you that or telling you that you have to comply with

    9   certain conditions of supervision.        If you were to violate the

  10    conditions of your supervision, your supervision could be

  11    revoked and you could be required to return to prison.           You

  12    understand that?

  13    A.      Yes, sir.

  14    Q.      Okay.    Now have you and Mr. Humphrey at any time talked

  15    about the sentencing guidelines that are in effect in the

  16    Federal system?

  17    A.      Yes.

  18    Q.      Do you understand that those guidelines are advisory,

  19    correct?

  20    A.      Yes, sir.

  21    Q.      And you understand that that means that when we

  22    determine at the time of sentencing what your guideline range

  23    is, which I don't know now because I haven't made that

  24    determination, but when we correctly calculate the guidelines,

  25    the sentencing Judge would have the option of either abiding
Case 3:17-cr-30120-NJR Document 139 Filed 04/25/19 Page 23 of 40 Page ID #426

                                                                          23

    1   by agreeing with the advice of the Sentencing Commission, but

    2   could reject their advice and impose something different,

    3   either less than or greater than, as long as the Judge stays

    4   within the parameters of the statutory penalties.          Do you

    5   understand that?

    6   A.      Yes, sir.

    7   Q.      So at sentencing, after the correct calculation of the

    8   guidelines, the Judge would then examine the sentencing

    9   statute, the sentencing factors contained within the statute,

  10    in order to make a decision about whether to follow the

  11    guidelines or to reject them and impose a different sentence.

  12    Do you understand that as well?

  13    A.      Yes, sir.

  14    Q.      Do you have any questions about that?

  15    A.      No.

  16    Q.      All right.    So please understand that you have certain

  17    rights that you possess as you sit there now.          Those rights

  18    are that you have the right to plead not guilty to any of

  19    these offenses, Counts 1 through 7 charged against you, and to

  20    persist in that plea.

  21               You have the right to a trial by jury.        At trial you

  22    would be presumed to be innocent and the Government would have

  23    to prove your guilt beyond a reasonable doubt.

  24               You would have the right to the assistance of counsel

  25    for your defense, appointed by the Court if necessary, at
Case 3:17-cr-30120-NJR Document 139 Filed 04/25/19 Page 24 of 40 Page ID #427

                                                                          24

    1   trial and every other stage of the proceeding.

    2              You have the right to see and hear all of the

    3   witnesses and have them cross-examined in your defense.

    4              You have the right on your own part to decline to

    5   testify unless you voluntarily elected to do so in your own

    6   defense, and the right to compel the attendance of witnesses

    7   to testify in your defense.       If you were to go to trial and

    8   decided not to testify yourself or even put on any evidence

    9   whatsoever, the jury would be instructed they could not hold

  10    those things against you.

  11               Do you understand you have all of those rights,

  12    ma'am?

  13    A.       I do now.

  14    Q.       But do you understand further, Miss Strowder, that by

  15    entering a plea of guilty, if I accept that plea, there will

  16    be no trial, you will have waived or given up your right to

  17    trial as well as all of the other rights associated with the

  18    trial which I have just described.        Do you understand that?

  19    A.       Yes, sir.

  20    Q.       Okay.   So there are certain facts the Government has to

  21    prove in order to establish the essential elements of each of

  22    the offenses.     I am going to ask Mr. Norwood to advise us of

  23    the elements necessary for each of these offenses and then to

  24    recite for the record the facts the Government believes would

  25    be proved at trial if the case were to go to trial.
Case 3:17-cr-30120-NJR Document 139 Filed 04/25/19 Page 25 of 40 Page ID #428

                                                                          25

    1   Mr. Norwood?

    2              MR. NORWOOD:    Your Honor, with respect to Count 2,

    3   the possession with intent to distribute methamphetamine

    4   count, the Government would have to show that Miss Strowder

    5   did knowingly and intentionally possess a mixture and

    6   substance containing methamphetamine, that she intended to

    7   distribute some of that methamphetamine, and that she knew

    8   that the substance was a controlled substance.

    9              The evidence with respect to Count 2 would be that on

  10    June 15th of 2017 at her residence in Centralia, Illinois,

  11    which is within Marion County, Illinois, law enforcement

  12    officers executed a search warrant.        Miss Strowder was in her

  13    bed at the time of the search warrant.         Law enforcement

  14    officers located in her lap or right there on the bed with her

  15    a yellow handbag and inside of the yellow handbag there was

  16    approximately 54 grams of a mixture and substance containing

  17    methamphetamine that has been sent to the Illinois State

  18    Police crime lab and confirmed as methamphetamine, as

  19    containing methamphetamine.       In addition, an individual tried

  20    to flush something down the toilet.        That item was recovered

  21    and there was approximately five more grams of

  22    methamphetamine.     We would show that also in this backpack was

  23    a large sum of currency, approximately $1,300 and some change.

  24    We would show that Miss Strowder intended on distributing some

  25    of the methamphetamine that was recovered in her residence
Case 3:17-cr-30120-NJR Document 139 Filed 04/25/19 Page 26 of 40 Page ID #429

                                                                          26

    1   that day.    That would be the evidence we would have, among

    2   other things, on Count 2.

    3               With respects to Counts 3, 4, 5, 6 and 7, the

    4   elements are the same with respect to each of the counts.               The

    5   Government would have to prove that the defendant, Miss

    6   Strowder, knowingly and intentionally distributed a controlled

    7   substance and that the defendant knew that it was a controlled

    8   substance.

    9               With respect to Count 3, we would show that on

  10    June 13th of 2017 at a residence in Centralia, Illinois, which

  11    is within Marion County, Miss Strowder sold a mixture and

  12    substance containing methamphetamine to a confidential source

  13    who was working for law enforcement at that time.          We would

  14    show that she provided the confidential source with the

  15    methamphetamine and that the confidential source later turned

  16    that methamphetamine over to law enforcement and indicated

  17    that she had provided it to him.        This was done as part of a

  18    controlled purchase.      We would also show with respect to that

  19    particular count that of the money found in Miss Strowder's

  20    backpack on June 15th, there was a $20 bill that the

  21    confidential source used to make that purchase on June 13th of

  22    2017 that was premarked and copied by law enforcement and that

  23    was still in her possession.

  24                With respect to Count 4, the distribution of

  25    methamphetamine, we would show that on June 14th of 2017 at
Case 3:17-cr-30120-NJR Document 139 Filed 04/25/19 Page 27 of 40 Page ID #430

                                                                          27

    1   her residence in Centralia, Illinois, which is within Marion

    2   County, Illinois, that Miss Strowder knowingly and

    3   intentionally distributed a mixture and substance containing

    4   methamphetamine to a confidential source working for law

    5   enforcement.    This transaction was recorded with video showing

    6   the distribution and the confidential source then provided the

    7   methamphetamine to law enforcement officers.

    8              In both Counts 3 and 4 the substances were taken to

    9   the State Police crime lab and determined to contain

  10    methamphetamine.

  11               With respect to Count 5, we would show that on

  12    November 18th of 2014 at approximately 12:10 p.m. at Miss

  13    Strowder's residence in Centralia, Illinois, within Marion

  14    County, Illinois, Miss Strowder knowingly and intentionally

  15    distributed a mixture and substance containing cocaine to a

  16    confidential source working for law enforcement.          That

  17    transaction was both video and audio recorded.          The substance

  18    was taken to the State Police crime lab and confirmed as

  19    having cocaine.     The confidential source provided that

  20    substance to law enforcement after the transaction.

  21               With respect to Count 6, we would show that on or

  22    about November 18th of 2014 at approximately 1:00 p.m. at Miss

  23    Strowder's residence in Centralia, Illinois, within Marion

  24    County, Illinois, on that date and time Miss Strowder did

  25    knowingly and intentionally distribute a mixture and substance
Case 3:17-cr-30120-NJR Document 139 Filed 04/25/19 Page 28 of 40 Page ID #431

                                                                          28

    1   containing a detectable amount of cocaine to a confidential

    2   source working for law enforcement.        That transaction was

    3   video taped and audio taped.       The substance was taken to the

    4   crime, excuse me, the State Police crime lab and determined to

    5   contain cocaine.

    6              With respect to Count 7, we would show that on or

    7   about November 21st of 2014 at Miss Strowder's residence in

    8   Centralia, Illinois, within Marion County, Illinois, Miss

    9   Strowder did knowingly and intentionally distribute a mixture

  10    and substance containing cocaine to a confidential source

  11    working for law enforcement.       That transaction was video and

  12    audio taped.    The substance was taken to the State Police

  13    crime lab and determined to contain cocaine.

  14               We would show with respect to all Counts 2 through 7

  15    that the defendant knew that the substance involved was a

  16    controlled substance and we would show that Marion County,

  17    Illinois, is within the Southern District of Illinois.

  18               THE COURT:    So, sir, if I understand you correctly,

  19    in all of Counts 2 through 7, there was either a controlled

  20    buy, confidential informant who made the purchase, or there

  21    was a search, and in like three of the counts, 5 through 7,

  22    there was video and audio recording of each of the sales?

  23               MR. NORWOOD:    Yes, Your Honor.     On Count 4 there was

  24    also video, but not audio.

  25               THE COURT:    Thank you.
Case 3:17-cr-30120-NJR Document 139 Filed 04/25/19 Page 29 of 40 Page ID #432

                                                                          29

    1   Questions By The Court:

    2   Q.      Miss Strowder, after listening to all of the things

    3   Mr. Norwood just said about the charges against you in Counts

    4   2 through 7 with respect to what the Government would have to

    5   prove for each of the counts and what the evidence that would

    6   be produced at trial would show, do you have, first of all,

    7   any questions about any of those things?

    8   A.      Yeah, I really do.

    9   Q.      What is that?

  10    A.      Because I never seen no videos of no crystal meth.              I

  11    seen videos of crack cocaine, but I ain't never seen no videos

  12    of no crystal meth.

  13               THE COURT:    I don't think Mr. Norwood mentioned there

  14    was video of a crystal meth transaction.         Am I right about

  15    that Mr. Norwood?

  16               MR. NORWOOD:    With respect to Count 4, there was a

  17    video of a transaction.      There was no audio.      With respect to

  18    Count 3, there was no video.

  19               THE COURT:    All right.    So was there a video that

  20    involved the transaction of crystal meth or Ice?

  21               MR. NORWOOD:    We did not have a purity testing done

  22    of the substance, but we did have the State Police crime lab

  23    confirm it did contain methamphetamine.         That is why we're not

  24    saying it is crystal meth.

  25
Case 3:17-cr-30120-NJR Document 139 Filed 04/25/19 Page 30 of 40 Page ID #433

                                                                          30

    1   Questions By The Court:

    2   Q.      What he is saying, Miss Strowder, is that they did not

    3   make any testing or have any testing to determine whether any

    4   of methamphetamine was Ice.       They are just saying that you're

    5   accountable for substances containing methamphetamine on each

    6   of those occasions.      Do you understand what I am saying?

    7   A.      Yes.

    8   Q.      So Ice is not something you have to be concerned about,

    9   in other words.     I see that Mr. Humphreys just talked to you.

  10    Do you have any questions after my comments or Mr. Humphrey's

  11    comments to you?

  12    A.      No, sir.

  13    Q.      Do you still feel as though the Government could prove

  14    you guilty in each of the counts?

  15    A.      Yes.

  16    Q.      All right.    Is there anything that we have done and do

  17    you believe you understand all of the consequence of entering

  18    into a plea of guilty?

  19    A.      Yes, sir.

  20    Q.      Is there anything we talked about or anything that we

  21    have done that you have some question about or did not

  22    understand?

  23    A.      No.

  24    Q.      Did you understand everything we did?         Is that a yes?

  25    A.      Yes.
Case 3:17-cr-30120-NJR Document 139 Filed 04/25/19 Page 31 of 40 Page ID #434

                                                                          31

    1   Q.        Okay.   Have you changed your mind about pleading

    2   guilty?

    3   A.        No, sir.

    4   Q.        All right.   So Miss Strowder, how do you plead to the

    5   charges contained in Counts 2, 3, 4, 5, 6, 7; guilty or not

    6   guilty?

    7   A.        Guilty.

    8               THE COURT:   It is finding then of the Court in the

    9   case of United States of America versus Anthonette Strowder

  10    that the defendant is fully competent and capable of entering

  11    an informed plea, that the defendant is aware of the nature of

  12    the charges and the consequences of the plea, that the plea of

  13    guilty is a knowing and voluntary plea supported by an

  14    independent basis in fact containing each of the essential

  15    elements of the offense.      The plea is, therefore, accepted and

  16    the defendant is now adjudged guilty of each of the offenses

  17    in Counts 2, 3, 4, 5, 6 and 7.

  18    Questions By The Court:

  19    Q.        So Miss Strowder, at this point I would direct the

  20    Probation Office to conduct a presentence investigation.           At

  21    some point they will want to -- the probation officer will

  22    want to talk to you.      You ought to have Mr. Humphrey present

  23    with you if that is possible.

  24    A.        Yes, sir.

  25    Q.        The result of that presentence investigation will be a
Case 3:17-cr-30120-NJR Document 139 Filed 04/25/19 Page 32 of 40 Page ID #435

                                                                          32

    1   very thorough report that Mr. Humphrey will see to it you get

    2   a copy of and you should take the time to read through it

    3   carefully and thoroughly and tell Mr. Humphrey if you find

    4   anything in there that you think is not accurate, something

    5   that is just not the case, the truth, and let him work with

    6   Probation to try to change that.

    7              Then at the time of the sentencing, the first thing

    8   that is done in the sentencing hearing is to make a

    9   determination as to whether or not the findings in the

  10    probation report is true and then make a calculation of your

  11    guideline, then go on with sentencing.         Do you have any

  12    questions about any of that?

  13    A.       No, sir.

  14               THE COURT:    Lisa or Alex, do we know who the Judge is

  15    going to be?

  16               COURTROOM CLERK:     Yes, it is Judge Rosenstengel.

  17               THE COURT:    Judge Rosenstengel will be the sentencing

  18    Judge.    Did they give us a date?

  19               COURTROOM CLERK:     March 4th of 2019, 1:30.

  20               THE COURT:    March 4th of 2019 at 1:30.

  21               Now currently Miss Strowder is out on bond and we had

  22    a discussion off the record so that I know that Mr. Norwood at

  23    this point is pressing for the defendant to be detained

  24    pending sentencing and Mr. Humphrey, your argument pleads

  25    against detention.
Case 3:17-cr-30120-NJR Document 139 Filed 04/25/19 Page 33 of 40 Page ID #436

                                                                          33

    1              MR. HUMPHREY:    That's correct, Your Honor.

    2              Your Honor, obviously, in this situation Miss

    3   Strowder is clearly not a flight risk.         We just know from

    4   today the difficulty that she has in moving around and the

    5   arrangements that have to be made for her to even get in her

    6   vehicle.    She is currently suffering from emphysema, COPD and

    7   she has a heart condition as well.        These conditions are all

    8   exacerbated by Miss Strowder's weight.         Currently while she is

    9   at home, she is receiving the care that is necessary for her.

  10    We had an incident even earlier today as far as her oxygen was

  11    concerned.    At home she has an oxygen machine where she

  12    doesn't need the switching of the tanks.         She also has the

  13    assistance of her niece here with her today as well as, I

  14    believe, her daughter-in-law, who is a nurse, who comes by to

  15    make sure that Miss Strowder is cared for.         To be blunt, Your

  16    Honor, Miss Strowder said to me that she is honestly concerned

  17    that she is not going to live very long and she is just

  18    requesting to remain out on bond until sentencing to spend

  19    whatever time she has remaining with her family and I think

  20    that she does have very, very severe health issues that are

  21    currently being properly addressed at home.         To take her into

  22    custody right now, we're taking her out of that comfort zone,

  23    but in addition not knowing if the facilities can actually

  24    give her the arrangements that she needs to take care of her

  25    various issues.
Case 3:17-cr-30120-NJR Document 139 Filed 04/25/19 Page 34 of 40 Page ID #437

                                                                          34

    1              THE COURT:    Mr. Norwood?

    2              MR. NORWOOD:    The Government's position is detention

    3   is appropriate in this case.       The Government understands the

    4   concerns regarding her health that were raised by defense

    5   counsel, but the Government believes that detention still

    6   remains appropriate.      While the Government is not

    7   unsympathetic to that, the Government has a duty to protect

    8   the public.

    9              The Government's basis for that is a couple of

  10    things.    One, I did check my notes for some of her prior

  11    criminal history.     According to my notes, she has at least

  12    eleven prior felony convictions, many of those or most of

  13    those for which she served time or was sentenced to time in

  14    the Illinois Department of Corrections.         Of importance, most

  15    of those were forgery, retail thefts, misuse of credit card,

  16    but there were -- one was felon in possession of a firearm in

  17    1992, '92 case out of Marion County.        One was a '97 case for

  18    failure to return from furlough.        One was a 2005 Jefferson

  19    County case for failure to return from furlough.

  20               So the Government wants the Court to know a little

  21    bit about her criminal history.       She does have extensive

  22    criminal history.     In addition, the Government believes that

  23    it has evidence and would have produced that evidence at trial

  24    on a couple of things.      One, that since she has been out on

  25    bond, the defendant has continued to sell drugs and we have
Case 3:17-cr-30120-NJR Document 139 Filed 04/25/19 Page 35 of 40 Page ID #438

                                                                          35

    1   several instances of that.       The Government believes that

    2   continued up until at least August of this year.          In addition,

    3   in doing trial preparation for this case, the Government has

    4   information that the defendant has contacted at least one of

    5   the witnesses against her.       That would be a confidential

    6   source who made some of the purchases that were charged in the

    7   Superseding Indictment, and she wanted to contact that person

    8   and talk to that individual in person.         That was just within

    9   the last week, so the Government has concerns in that regard

  10    also.   The Government believes that detention is appropriate.

  11    The Government understands the significance of its

  12    recommendation, given Miss Strowder's condition, but still

  13    believes it is important and imperative that she be detained

  14    for the safety of the community.

  15               THE COURT:    Thank you, Mr. Norwood.

  16               Mr. Humphrey, I understand it is the Government's

  17    burden.    By my coming back to you, it is not that I have

  18    shifted that burden.      I just want to give you an additional

  19    opportunity to address the matters discussed by Mr. Norwood if

  20    you care to.

  21               MR. HUMPHREY:    Yes, I do, Your Honor.

  22               Obviously, Miss Strowder's criminal history, it is

  23    what it is.    In referencing many of the things that happened

  24    in the early '90s, we're talking about a significantly

  25    different circumstance of this individual.         She is no longer
Case 3:17-cr-30120-NJR Document 139 Filed 04/25/19 Page 36 of 40 Page ID #439

                                                                          36

    1   capable of, quite frankly, doing any of those things.           She is

    2   bedridden, can't move around, so as far as being any potential

    3   harm to the community, she is going to be in her bed, period.

    4   Pointblank, she is not going anywhere.

    5              Additionally, Your Honor, as far as any allegations

    6   about continued drug dealings, these accusations -- these are,

    7   quite frankly, accusations that I have heard for the first

    8   time today.    This is something that, obviously, if there was

    9   information about this, someone could have moved before today

  10    for removal of Miss Strowder from bond before now.          So from

  11    the standpoint of her doing any sort of continued illegal

  12    activity, Miss Strowder is 100 percent on notice right now.

  13    If she does anything, anything remotely wrong, she is going

  14    into custody.     She knows it.    Everyone is going to be watching

  15    her probably more closely than they have been up to this

  16    point.    If she does anything, I'll not be able to come to you

  17    and say to you, well, give Miss Strowder a second chance.               She

  18    messes up, she is going into custody.        I think that is

  19    strictly on Miss Strowder.       I think that she takes it

  20    seriously.    Knowing about her circumstances, wanting to be

  21    around her family, she will not put herself in any jeopardy to

  22    run afoul of the law.

  23               Just in general, I don't have any reports or anything

  24    to more specifically address the issues of Mr. Norwood.           That

  25    is what I would argue in rebuttal to what he had to say.
Case 3:17-cr-30120-NJR Document 139 Filed 04/25/19 Page 37 of 40 Page ID #440

                                                                          37

    1              THE COURT:    So one of the options available, if she

    2   were to be detained, is in Richland County.         Is your case

    3   agent from Richland County?

    4              MR. NORWOOD:    Yes, he is.

    5              THE COURT:    Is he able to address the issue of how

    6   Richland County might provide for her medical care?

    7              MR. NORWOOD:    Yes, Your Honor.     Would you like to

    8   speak to him directly?

    9              THE COURT:    Please.    For the record, state your name

  10    and tell me what the plan would be if she were to be detained.

  11               CAPTAIN BURTON:    My name is Captain Mike Burton.           I

  12    work for the Richland County Sheriff's office.

  13               Right now we have what I would call a large dorm

  14    cell, normally used to house multiple people.          It has the most

  15    room.   We have contacted Williams Brothers Pharmacy for a

  16    bariatric bed that would be brought in, put together in that

  17    cell.   We have a nurse practitioner that is on staff.          We have

  18    talked to her.     She would be on call 24/7.      She also visits

  19    the jail twice a week and we were also looking at CNA staffing

  20    24/7 for round the clock for that.

  21               THE COURT:    All right, thanks.     Mr. Norwood, anything

  22    else you want to address?

  23               MR. NORWOOD:    There were two things.      One, I know the

  24    Court mentioned the burden.        I think the law says once

  25    somebody is convicted of a crime like this they will be
Case 3:17-cr-30120-NJR Document 139 Filed 04/25/19 Page 38 of 40 Page ID #441

                                                                          38

    1   detained unless there are extraordinary circumstances.

    2              THE COURT:    I understand.

    3              MR. NORWOOD:    Second, Mr. Humphrey indicated if the

    4   Government knew of drug dealing we would have filed a Motion

    5   to Detain before this.      He is unaware there was an ex parte

    6   Motion to Revoke filed earlier this year, either in January or

    7   February of this year, and Magistrate Judge Wilkerson granted

    8   the motion initially and the marshals tried to find somewhere

    9   to house her.     They were unable to find somewhere to house

  10    her, so they set up the visitation by Probation and Marshals

  11    twice a week instead because at that point there was nowhere

  12    to house her.     We do now have a place to house her.

  13               THE COURT:    Okay.   Mr. Humphrey, anything else?

  14               MR. HUMPHREY:    No, Your Honor.

  15               THE COURT:    Okay.   So I agree with Mr. Humphrey that

  16    the defendant is not a flight risk as an individual.           I think

  17    it is clear that she could be a flight risk or is a flight

  18    risk with respect to family helping her and I expressed

  19    earlier in this hearing before Miss Strowder got here that one

  20    concern I had was that she was not going to cooperate with

  21    appearing today because she had never appeared prior to today

  22    and at that point it looked like she was not going to appear

  23    today.    So I think flight risk is not out of the question.

  24               I think what is the more significant issue though is

  25    the danger to the public with respect to the continued drug
Case 3:17-cr-30120-NJR Document 139 Filed 04/25/19 Page 39 of 40 Page ID #442

                                                                          39

    1   dealing, calling witnesses, perhaps retaliating, and so that

    2   is of significant concern to the Court.         Also with respect to

    3   her medical care, it sounds like she has medical care now, but

    4   it also sounds like, by comparison, the medical care that

    5   Richland County can provide, and I suspect or I believe any

    6   other facility where she might be detained, will be probably

    7   not just as good, but actually better than, so it would be in

    8   her interest.

    9              So put all of the things together, and I agree with

  10    Mr. Norwood, I misspoke.      It was his job to show extraordinary

  11    circumstances, and while there are circumstances which might

  12    suggest in the ordinary course that somebody with this many

  13    ailments has the circumstances necessary to avoid detention,

  14    but in this case, given all of the no shows, given the

  15    defendant's history, given the criminal history even following

  16    Indictment, that extraordinary circumstance or circumstances,

  17    rather, are trumped by the concerns the Court has for flight,

  18    and more importantly, the protection of the public.

  19               So the defendant will be remanded and detained

  20    effective at the close of the business day on Friday.           This

  21    will give the Marshal Service an opportunity to make the

  22    arrangements that need to be made.        It sounded like from the

  23    Richland County representative that things are not all in

  24    place yet, and I am not sure that is where she'll be housed.

  25    In any event, they need time, I believe, to work the
Case 3:17-cr-30120-NJR Document 139 Filed 04/25/19 Page 40 of 40 Page ID #443

                                                                          40

    1   arrangements.     So by no later than the close of business day

    2   on Friday, Miss Strowder's bond is revoked and she will be

    3   detained by the Marshal Service pending sentencing.           Between

    4   now and that time she will be -- she will have to continue to

    5   follow the conditions of her bond and the bond is revoked

    6   effective upon the Marshal Service making the arrangements to

    7   pick her up.    Anything else Mr. Norwood?

    8              MR. NORWOOD:    Not on behalf of the Government.

    9              THE COURT:    Anything else Mr. Humphrey?

  10               MR. HUMPHREY:    No, Your Honor.

  11               THE COURT:    So do you need a formal or written order

  12    from me to effectuate this?

  13               MARSHAL:   No, Your Honor.

  14               THE COURT:    If there is nothing else, we'll be

  15    adjourned.

  16               MR. HUMPHREY:    Your Honor --

  17               THE COURT:    Hold on.

  18               MR. HUMPHREY:    Miss Strowder has informed me it is

  19    her desire to take her plea back.

  20               THE COURT:    Well, Judge Rosenstengel can set that in

  21    the future.    Motion denied.

  22               (Court is adjourned.)

  23
                 I certify that the foregoing is a correct transcript
  24    from the record of proceedings in the above-entitled matter.

  25    SS/Barbara Kniepmann                            April 25, 2019
